Citation Nr: 1515493	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable evaluation for a right hand injury with residual scar.

2. Entitlement to an initial compensable evaluation for right hand degenerative joint disease, to include: the distal interphalangeal (DIP) joints of the index and little fingers and the metacarpophalangeal (MCP) joint of the right thumb.

3. Entitlement to an initial 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

4. Entitlement to service connection for hypertensive vascular disease.

5. Entitlement to service connection for a low back condition.

6. Entitlement to service connection for a right leg condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 until November 1969.  He also served in the Army National Guard from August 1977 through April 1992. During this time, he had a period of active service from November 1990 to April 1991 and periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).   

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in January 2009 and September 2011. 

In February 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in the Veteran's April 2014 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertensive vascular disease, a low back condition, and a right leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a painful scar on his right middle finger, which measured 4 centimeters (cm) by 0.5 cm wide. 

2. The Veteran does not demonstrate two or more characteristics of disfigurement and his condition does not demonstrate visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired sets of features.  The Veteran's scar is not unstable and there is not frequent loss of skin over the scar.

3. Throughout the appeal period, the Group VII muscle injury of the right dominant hand was "moderate" and manifested through: occasional pain on motion, occasional swelling and aching, limitations in right hand muscle strength and grip strength, and increased functional impairment due to weather conditions. 

4. Throughout the appeal period, the Group VII muscle injury did not result in "moderately severe" functional limitation of the Veteran's dominant hand or wrist.  The Veteran did not demonstrate any of the following: impaired coordination of the right hand, muscle herniation, loss of deep fascia or muscle substance of the right hand, or damage of any tendon, bone, joint, or nerve.

5. The Veteran has degenerative joint disease of the DIP joints of the right index finger and right little finger and the MCP joint of the right thumb. 

6. Evidence does not demonstrate that the Veteran's condition is manifested by the following: arthritis of two or more major joints or 2 or more minor joint groups with occasional incapacitating episodes; limitation of motion of the index finger by more than 30 degrees; or a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

7. Service connection is in effect for a Group VII muscle injury, evaluated as 10 percent disabling, a painful scar, evaluated as 10 percent disabling, degenerative joint disease of the MCP joint of the right thumb, evaluated as noncompensable, degenerative joint disease DIP joint of the index finger, evaluated as noncompensable, and degenerative joint disease DIP joint of the little finger, evaluated as noncompensable.


CONCLUSIONS OF LAW

1. The criteria for an evaluation 10 percent, but not in excess of 10 percent, for painful scarring of the right middle finger have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code (DC) 7804 (2014).

2.  The criteria for an evaluation 10 percent, but not in excess of 10 percent, for a Group VII muscle injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.73, DC 5307 (2014).

3. The criteria for a compensable evaluation for degenerative joint disease of the MCP joint of the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DC 5003, 5010, 5228 (2014).

4. The criteria for a compensable evaluation for degenerative joint disease of the DIP joint of the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DC 5003, 5010, 5229 (2014).

5. The criteria for a compensable evaluation for degenerative joint disease of the DIP joint of the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DC 5003, 5010, 5230 (2014).

6. A compensable disability rating under the provisions of 38 C.F.R. § 3.324 may not be assigned. 38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a July 2011 letter, issued before the September 2011 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and a VA examination report regarding the Veteran's right hand from August 2011.  The Board finds that to the extent that the Veteran was being evaluated regarding the current condition of his right hand with residual scarring that the August 2014 examination was adequate.  The examiner addressed the contentions that the Veteran has expressed throughout the record with regard to this condition and the record indicates that the evaluations required to rate this condition were completed. 

The Board also notes that the Veteran's records from the Social Security Administration (SSA) have not yet been obtained despite the Veteran's receipt of SSA disability benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit determined that VA's duty to assist was limited to obtaining relevant SSA records. The Federal Circuit rejected the argument in Golz that SSA records are always relevant and VA always is required to obtain them.  Relevant records were defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

Here, there is no indication in the record that the Veteran's SSA records are relevant or would aid in substantiating his claim for higher ratings for the applicable period.  The evidence of record indicates that the Veteran was granted SSA disability benefits in February 1999, more than 10 years before the Veteran filed his claim for service connection for his claims related to his right hand.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the evidence of record indicates that the Veteran's SSA records are much more likely to address the Veteran's condition after his stroke in 1996 and his low back injury.  Moreover, neither the Veteran (nor his representative) has indicated that his SSA records would be pertinent to the evaluation of his right hand conditions.  

Additionally, in February 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Entitlement to a Compensable Evaluation for a Right Hand Condition and Residual Scarring

In April 2011, the Veteran through his representative filed a claim for service connection for a right hand condition.  During his examination, the Veteran reported being diagnosed with status post removal of right hand knuckle and was the result of an injury that occurred when his hand went through a glass window.  The Veteran has indicated that the injury resulted in a scar on his right hand and functional impairment of his dominant hand.  

During his hearing, the Veteran reported that when he suffered the injury they had to "cut the knuckle out" and resulted in a "J-shaped" scar on the backhand side of his middle finger.  He stated that "every once in a while it will swell up" upon use of his hand.  He reported pain when it is touched and that it aches and swells when it is cold outside.  He did not indicate that the scar was unstable or that it required follow up surgery.   

Regarding his fingers and thumb on his right hand, he reported that he has dexterity in his hands, but that he has "to keep them moving."  He has occasional pain on motion and problems gripping things.  He indicated that the limitations in his fingers were affecting his employment.  He reported that he previously worked in security and police work and that he could not effectively manipulate his gun in his dominant hand and that his trigger finger was affected.     

The Veteran indicated that the only limitation of motion caused by the scar is a pulling sensation inside the hand.  He did not report any current treatment for his hand, but he takes pain medication and works with his fingers and thumb on a daily basis to relieve pain.   

The Veteran had a VA examination of his right hand in August 2011. The examiner reported that there was a scar located on the dorsum of the right hand, which measured 4 centimeters (cm) by 0.5 cm.  No skin breakdown was noted.  The examiner opined that it was a superficial scar without underlying tissue damage.  Inflammation and edema were absent.  No keloid formation was noted and the scar was not noted to be disfiguring.  The examiner stated that the scar did not limit the Veteran's motion or cause functional limitation.

The examiner indicated that the Veteran's condition involved a Group VII muscle injury.  Muscle strength was graded at 4 out of 5.  Palpation of the muscle revealed impairment of muscle tone, without loss of deep fascia or muscle substance.  The examiner noted signs of lowered endurance including decreased grip strength in the right hand.  There were no signs of impaired coordination or muscle herniation.  The injury did not include damage of any tendon, bone, joint, or nerve and no additional limitation of the Veteran's wrist was noted.  Examination of the right hand indicated decreased strength with regard to twisting.  Decreased strength in regards to pulling and pushing was not noted.  Dexterity examination did not reveal a decrease in twisting, probing, writing, touching, or expression.

Examination of the right thumb did not reveal ankylosis.  Dexterity examination indicated no gap between the thumb pad and the right index fingertip with the thumb attempting to oppose the fingers.  There also was no gap between the thumb and the right index fingertip, the right long fingertip, the right ring fingertip, or the right little fingertip.  There was no objective evidence of thumb pain on any of these attempts or after 3 repetitions.  Upon repetitive motion of the thumb, the examiner did not indicate additional pain, fatigue, weakness, lack of endurance, or incoordination.  The range of motion of each finger was within normal limits.  

Upon review of x-rays of the right hand, the examiner opined that the Veteran had a diagnosis of a right hand injury with residual scar and a diagnosis of right hand degenerative joint disease of the DIP joints of the index and little fingers and the MCP joint of the thumb.   

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran has been assigned multiple noncompensable ratings related to his right hand injury and related scar.  The Veteran has been assigned separate ratings for the following conditions: status post right hand injury with residual scar (rated under DC 7805); right hand degenerative joint disease of MCP joint of the thumb (rated under DC 5010-5228); right hand degenerative joint disease of DIP joint of the index finger (rated under DC 5010-5229); and right hand degenerative joint disease of DIP joint of the little finger (rated under DC 5010-5230).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 4 (1995).

Ratings based upon Scarring

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805.  Here, the Veteran has stated during his hearing that his scar is painful when touched and that it aches and swells when it is cold outside.    

Under DC 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2014).  Note (1) an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

There is no indication that the Veteran's scar is unstable, but the Board notes that he has stated that his scar is painful on multiple occasions.  While the VA examiner indicated that the Veteran's scar was not painful, the Board finds that the Veteran is competent to report symptoms of pain because this requires only personal knowledge as it comes to him through his senses.  See Layno, at 470.  Therefore, resolving the benefit of the doubt in the Veteran's favor, the Board finds that a 10 percent evaluation under DC 7804 is appropriate.  

The Board notes that a higher rating under DC 7804 would not be warranted as the Veteran's scar has not been shown to have frequent loss of covering of skin over the condition and he does not have more than two service-connected painful scars.   

A review of other applicable rating codes reveals that the Veteran would not be entitled to any greater rating than the 10 percent rating already provided under DC 7804.  A higher rating for scarring is not available under 38 C.F.R. § 4.118 without evidence of a scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristic of disfigurement.  See 38 C.F.R. § 4.118, DC 7800.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id.

The VA examiner indicated that the scar was not disfiguring and none of the evidence, including the statements of the Veteran, indicate that the scar has visible or palpable tissue loss and either gross distortion or asymmetry or; with two or three characteristics of disfigurement.  Accordingly, a rating of 10 percent, but no higher than 10 percent, is warranted under DC 7804.

Ratings Based Upon Muscle Group VII  

In addition to the ten percent rating for painful scarring, the Board notes that the Veteran's condition involves impairment of the Group VII muscle group.  Upon review of the evidence of record, the Board finds that a separate 10 percent rating is warranted under DC 5307.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Separate compensable ratings may be assigned for multiple, associated disabilities, but only as long as the symptoms do not overlap.  See Murray v. Shinseki, 24 Vet.App. 420, 423 (2011. 

When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Id. (quoting Esteban v. Brown, 6 Vet.App. 259, 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id. 

38 C.F.R. § 4.73, DC 5307 addresses a Group VII muscle injury.  Group VII involves the muscles of flexion of the wrist and fingers. Muscles arising from the internal condyle of the humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  For the dominant extremity, as in this case, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment.  A note to the Diagnostic Code explains that the hand is so compact a structure that isolated muscle injuries are rare being nearly always complicated with injuries of bones, joints, tendons, etc.  Accordingly, the condition should be rated on limitation of motion, minimum 10 percent.

The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The evidence indicates that the Veteran's condition affects this muscle group.  The Veteran provided testimony that he felt "a pulling sensation" in his hand and that he had reduced grip strength in his right hand since his injury.  The 2011 VA examiner reported that muscle strength was reduced (4 of 5) and that palpation of the muscle revealed impairment of muscle tone. The examiner also noted signs of lowered endurance including decreased grip strength in the right hand and the right hand indicated decreased strength with regard to twisting.  Accordingly, the Board finds that a 10 percent rating for "moderate" impairment of muscle group VII is appropriate.  The Board notes that all of these symptoms are distinct from the Veteran's complaints of painful scarring and, therefore, do not violate the rule against pyramiding.  See 38 C.F.R. § 4.14. 

The Board finds that a higher rating for "moderately severe" impairment of the muscle group is not warranted based upon the evidence of record.  While symptoms of reduced grip strength were reported by the Veteran and the examiner, neither reported any of the following: impaired coordination, muscle herniation, or damage of any tendon, bone, joint, or nerve.  Further, while the examiner did note that palpation of the muscle revealed impairment of muscle tone, he indicated that it did not indicate loss of deep fascia or muscle substance.  Accordingly, the Board finds that a separate 10 percent rating for "moderate" impairment, but no higher than 10 percent, is warranted under DC 5307.  38 C.F.R. §§ 4.3; 4.73, DC 5307.  

Additional Separate Compensable Ratings 

The Board has also considered whether the Veteran is entitled to higher or separate evaluations based upon his separately assigned ratings for right hand degenerative joint disease of MCP joint of the thumb (rated under DC 5010-5228); right hand degenerative joint disease of DIP joint of the index finger (rated under DC 5010-5229); and right hand degenerative joint disease of DIP joint of the little finger (rated under DC 5010-5230).  

Unfortunately, the Board finds that separate compensable ratings are not warranted for these conditions.  Each of these conditions is rated based upon relation to 38 C.F.R. § 4.71a DC 5010, which describes the criteria for rating arthritis due to trauma.  Under Diagnostic Code 5010, the rating schedule notes that the condition would be rated the same as degenerative arthritis (DC 5003) on limitation of motion of affected parts.  Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion.

The Board has considered whether a higher rating under any of these rating codes would be warranted.  However, the evidence of record would not support a higher rating under these criteria.  Particularly, the Board notes that a higher rating would not be warranted under DC 5003 or 5010, without x-ray evidence of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.   See 38 C.F.R. § 4.71a DC 5003, 5010.  While the Veteran has x-ray evidence of arthritis of the thumb, the index finger, and the little finger, this constitutes only 1 minor joint group.  See 38 C.F.R. § 4.45(f) (explaining that multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered minor joints).  Further, evidence of incapacitating episodes based upon the Veteran's condition has not been demonstrated.  

With regard to entitlement to higher ratings under DC 5228, 5229, or 5230, the Board notes that with regard to DC 5230 (limitation of motion of the little finger) that any limitation of motion of the little finger would result in a noncompensable rating.  Therefore, no higher rating is available on that basis.  With regard to DC 5229 (limitation of motion of the index or long finger) that the highest possible schedular rating would be 10 percent for "a gap of one inch (2.5) cm or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or, with extension of limitation of motion by more than 30 degrees.  Neither of, which was shown during the Veteran's examination or has been alleged by the Veteran.  

Finally, under DC 5228 (limitation of motion of the thumb) a 10 percent rating is available for limitation of the thumb evidenced by a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers and a maximum 20 percent rating is assigned under DC 5228 for limitation of motion of the thumb with a gap of more than 2 inches (5.1 cm) between the thumb and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  While a higher schedular rating is possible under DC 5228, the evidence has not shown there to be any gap between the thumb and any of the fingertips with the thumb attempting to oppose the fingers.  

Furthermore, as the Veteran has been assigned a compensable rating under DC 5307 (muscle group VII), which contemplates limitations in flexion of the wrist and fingers, including the thumb, the Board finds that a separate rating under DC 5003, 5010, 5228, 5229, or 5230 would violate the rule against pyramiding as limitation of motion of the fingers is contemplated by both rating criteria.  See 38 C.F.R. § 4.14; See also 38 C.F.R. § 4.73, Diagnostic Code 5307-5309, Note (indicating that the hand is so compact a structure that isolated muscle injuries are rare being nearly always complicated with injuries of bones, joints, tendons, etc. Rate on limitation of motion, minimum 10 percent).


Accordingly, even after resolving the benefit of the doubt in favor of the Veteran, a higher evaluation is not available under either DC 5003, 5010, 5228, 5229, or 5230. 38 C.F.R. §§ 4.3, 4.71a, DC 5003, 5010, 5228, 5229, 5230.

Entitlement to an initial 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the AOJ is authorized to apply a 10 percent rating, but not in combination with any other rating. 38 C.F.R. § 3.324. 

Here, service connection is currently in effect for a muscle group VII injury, evaluated as 10 percent disabling, a painful scar, evaluated as 10 percent disabling, degenerative joint disease of the MCP joint of the right thumb, evaluated as noncompensable, degenerative joint disease DIP joint of the index finger, evaluated as noncompensable, and degenerative joint disease DIP joint of the little finger, evaluated as noncompensable.

The Veteran has been assigned multiple compensable evaluations for his service-connected disabilities.  Therefore, a compensable disability rating under the provisions of 38 C.F.R. § 3.324 may not be assigned.  38 C.F.R. § 3.324.  In reviewing a comparable factual scenario, the Court has held that where the law and not the evidence is dispositive of a veteran's claim, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994). Therefore, the benefit sought on appeal is denied.

Extraschedular Evaluation

Additionally, the Board must consider whether the Veteran's condition warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111.  The schedular criteria for rating impairment of Group VII muscle injury reasonably contemplates all symptoms and functional impairment associated with the Veteran's right hand.  The Veteran's right hand disability has been manifested by pain, including occasional pain on motion, occasional swelling and aching, limitations in grip strength, and increased functional impairment due to weather conditions.  The 10 percent schedular criteria under DC 5307 contemplates moderate impairment due to reduced muscle function with associated symptoms and limitations in the right wrist and fingers.  Further, DC 7804 contemplates the pain associated with the Veteran's scar.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran's right hand symptoms and related functional impairment, are fully contemplated in the separate 10 percent schedular ratings assigned under DC 5307 and DC 7804; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected disability, no extraschedular referral is warranted in this case.  





ORDER

Entitlement to an evaluation 10 percent, but not in excess of 10 percent, for painful scarring of the right middle finger is warranted. 

Entitlement to an evaluation 10 percent, but not in excess of 10 percent, for a Group VII muscle injury is warranted.

Entitlement to a compensable evaluation for degenerative joint disease of the DIP joint of the right index finger is denied. 

Entitlement to a compensable evaluation for degenerative joint disease of the DIP joint of the right little finger is denied. 

Entitlement to a compensable evaluation for degenerative joint disease of the MCP joint of the right thumb is denied. 

A compensable disability rating under the provisions of 38 C.F.R. § 3.324 is denied.


REMAND

A review of the record reflects that further development is necessary regarding the Veteran's claims for service-connection for hypertensive vascular disease, a low back condition, and a right leg condition.  Specifically, the duty to assist has not been satisfied.

In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. 

In the present case, the Veteran contends that his current hypertensive vascular disease, low back condition, and right leg condition were either caused or aggravated by one of his periods of active service.  During his 2015 Board hearing, the Veteran reported that his hypertension first manifested during one of his periods of active service.  A May 4, 1989 "Statement of Medical Examination and Duty Status" indicates that on April 24, 1989 that the Veteran experienced an increase in blood pressure during a physical examination and was admitted for observation.  The Veteran indicated that he had never had any known issues with high blood pressure prior to this event.  It was reported that the Veteran was on Active Duty for Training from April 22, 1989 through May 6, 1989.  He was also subsequently activated to active duty from April 30, 1990 through April 10, 1991.  

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Here, the evidence does not indicate that the Veteran had been examined prior to his period of active service from November 1990 until April 1991.  At separation from this period of service it was noted that he had hypertension.  

Regarding the Veteran's low back condition and his right leg condition, the Veteran reported that during the period of active service from April 30, 1990 through April 10, 1991 that he was in California leading a class.  During this class, he missed a step on a ladder and fell about 10 feet.  He broke his fall with his rifle.  He reported that he went to sick call and he was given something to rub on his injury at that time.  He was not given medication or follow up care.  He reported that he has had pain in his low back and periodic numbness in his right side that goes into his right leg since that time.  He indicated that he does not seek routine treatment for this condition but treats it with over the counter medications.  

In a statement in March 2009, the Veteran reported that his back and legs were injured in a training incident at Ft. Irwin, CA between 1990 and 1991 and that he was told in 1995 at Dwight D. Eisenhower Hospital in Augusta, GA that he needed a back operation.  

The Board also notes that he evidence before the Board indicates that the Veteran has applied for disability benefits from the SSA and that the records are potentially pertinent to the remanded claims.  The Board notes that the claims file indicates the Veteran was granted SSA disability benefits in February 1999  and records regarding the history of his hypertension, low back condition, and right leg condition from the late 80's and early 1990's may be available.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  As the file indicates that the Veteran's SSA records may be relevant, the VA has an obligation to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such records have not been obtained; remand is required in order for this evidence to be requested.

As the record contains evidence that the Veteran has had persistent or recurrent symptoms of hypertension, low back pain, and right leg pain since service, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Request any related updated treatment records from the Atlanta VAMC.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3. Once the above development has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his hypertension.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension disorder began in (or was aggravated by) his active duty for training from April 1989 to May 1989?  

The examiner should specifically comment on the Veteran's treatment for his blood pressure during the period of Active Duty for Training from April 22, 1989 through May 6, 1989.  

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension pre-existed his period of service from November 1990 until April 1991?

c) If the hypertension pre-existed his service from November 1990 until April 1991, whether it is at least as likely as not that the condition worsened in severity during that time?

The examiner should specifically discuss the diagnosis at the Veteran's separation from the period of active duty from April 30, 1990 to April 10, 1991.

d) If the condition worsened during the period from November 1990 until April 1991, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease?

e) If the condition did not pre-exist his service from November 1990 until April 1991, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension disorder began in this period?  The examiner should specifically discuss the diagnosis at the Veteran's separation from the period of active duty from April 30, 1990 to April 10, 1991.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. Once the above development has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of any current low back condition and right leg condition.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.
      
The examiner must address the following questions:

a. Does the Veteran have a current low back disability?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder began in (or was aggravated by) his active service?  

b. Does the Veteran have a current right leg disability?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's current right leg disability began in (or was aggravated by) his active service?  

c. If the Veteran has a right leg disability? Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right leg disability is due to any current low back disability?  

In rendering the requested opinions, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

5. Following the above-directed development, the AOJ should then take any additional development action it deems proper.  When all requested development has been completed, then re-adjudicate all of the Veteran's pending claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


